Title: To George Washington from the New York Committee of Safety, 25 April 1776
From: New York Committee of Safety
To: Washington, George



Sir
In Committee of Safety New York April 25th 1776

The polite sensibility with which You have been pleased to treat our Attention to Your requisition of the 17th instant affords us singular pleasure.
Convinced with You that there can be little Doubt that Things will go well under an harmonious co-operation of the Civil and Military Powers, permit us once more Sir to assure You of our most vigorous Exertions in seconding your Efforts in the common Cause.
We wish it were in our Power immediately to inform You in what time a Body of 2000 or 2500 Militia might be collected from this Colony, for actual Service on a sudden emergency. Altho’ we do not at present forsee that Emergency, it may nevertheless happen. It is therefore our indispensible Duty to be provided with a Plan for calling them in, with the utmost dispatch, well equipped, and without Disorder; and this we are fully convinced cannot be effected without a preconcerted Plan—To this End we would request an Explanation, whether You would wish the proposed Aid should exclude or include the Militia of this City—As soon Sir as we are favored with an explanation on this head; we shall lose no time in forming an Arrangement for so important a Service; We flatter ourselves however that in either Case the required Number will upon such Steps as we shall take, be ready at a very short warning and

least necessity should require the Aid in any small interval of adjournment of this Committee, we shall take care to have our place supplied by a Sub-Committee to comply with the Application of the Commander in Chief whenever the exigency of Affairs shall require it.
Give us leave Sir to express our Approbation of the Plan You propose for establishing good lookouts—And as You very properly judge it best that they be made out of the continental forces—We can only assure You; that upon Notice of the approach of Danger or on any other necessity for the Assistance of the Militia; all the Succours in our Power to command shall be most chearfully and speedily contributed.
We shall consider of a necessary Signal on such Occasion, which may perhaps be best setled, when we know that which besides expresses is to convey Intelligence to the Commander in Chief from the look-outs You propose to establish—The whole Plan would perhaps be best formed in concert with New Jersey, the Vicinity of which will afford this City as Speedy Succour as the nearest Counties in this Colony. On this head, we are ready, Sir, if You should think it necessary to appoint a Committee to meet You for setling the Arrangement; especially as we cannot sufficiently thank You, for the Confidence You are pleased to place in us; we cannot think of taking so momentous a Matter entirely upon ourselves.
We heartily wish it were in our power to inform You of the present state of the New York continental Troops. The number of Troops to be raised by us and destined by Congress for the protection and defence of this Colony is four Battalions. Besides these there is one Battalion for the Canada Service; directed to be commanded by Colonel Van Schaick; an Inhabitant of the Northern part of this Colony. This Regiment was naturally to be recruited in that Quarter. For this reason the Monies sent to us for that purpose by Congress, we immediately sent to General Schuyler who has the forming of that Battalion solely under his direction.
With respect to the four Battalions; Congress has tho’t proper to put them under our immediate direction, saving in the appointment of field Officers, the Right of appointing out of our Recommendation—The field Officers are all appointed and a List of them is subjoined—We have issued Warrants to

all the Officers under that Degree—We have taken the necessary Steps for filling up the Battalions and for enforcing a Return of their Present State; with which we will furnish You as soon as we are possessed of them. The List of those under the Degree of field Officers is so mutable in it’s Nature that it would answer no purpose to trouble You with it now—Their Warrants are all conditional in their Nature—If any of them are negligent or unfortunate in recruiting they must give way to new Appointments; for we are determined to fill the four Battalions with the utmost expedition; and for this purpose we have ordered returns; when the Arrangement is setled it shall be laid before You.
You cannot, Sir, feel more sensibly than we do, at the prospect of a deficiency of Arms at a Crisis when we are compelled by Great Britain to the last Appeal; in which we must without Arms necessarily prove unequal Combatants. We should therefore esteem ourselves deaf to the most alarming Call, should we not exert our every power to procure them.
When the Affair of Lexington proclaimed the War this Colony was extreamly destitute of Arms. Our brethren of New England who were first called on for the defence of American Liberty, had purchased many Arms from our Inhabitants. Our Colony Troops were supplied last Year with Arms at our provincial Expence; most of these still remain in the Canada Service. These considerations together with our ineffectual Attempts to obtain foreign Supplies, increase the difficulty of Arming our Battalions. We are not however without hopes of succeeding. We have made several Contracts already with Manufacturers; We have published encouragement for People in that Branch; we shall continue to make as many Contracts for the purpose as we shall from Time to time have in our Power; We have also directed the Committees in the several Counties to purchase Arms; and we hope we shall be able to furnish our four Battalions. The number already furnished by our Commissary is 311; he has still on hand a few. We have reason to believe many of our Troops will come provided; and upon the whole we hope, we shall not be very deficient in so material an Article—Colonel Ritzema is authorized to send an Officer into the different Counties, wherein his Officers have recruited, for the purpose of collecting from the Committees

the Arms that have been taken from the disaffected Inhabitants; and as we have given repeated and pressing Orders to the Committees to execute the Continental Resolve for disarming Tories; we hope for some Supply from that Source.
Your information concerning the Arms at Kingston is well founded and we shall immediately order them either to this City or to be applied for arming the Troops raising in that Quarter.
We assure, You, Sir, we shall not fail to furnish You with returns of the Men and Arms as often as we shall be able to procure them.
We would beg leave Sir, to inform You, that since the commencement of Hostilities our Situation and the public Exigencies, have obliged us to submit to the burthen of a great variety of Departments not properly within the Sphere of a provincial Congress; such as pay Master, Commissary &ca for continental Service; In the Course of which we have received and issued large Sums of continental Money, and tho’ our Accounts are nearly ready to lay before Congress, they are so excessively voluminous that it will require some weeks to compleat them—However tho’ the ballance is not struck we are sure it must be considerably in our favor. In the mean time, Sir, we should think ourselves inexcusable were we not to inform You, that we have not one farthing of Continental Money in our hands; and that the public Service under our Care is now suffering for want of an immediate Supply. We shall without delay apply to Congress; but we cannot have the necessary Relief from that Quarter, so soon as the dispatch of business requires it. We are therefore constrained to request of You the advancement of Six thousand Pounds of which if You please You may estimate the subjoined Advancements to the different commanding Officers as a part and for which we are ready to give You a receipt; or if You think it best to advance the whole Sum to us, we will debit the Congress with the Monies advanced to those Gentlemen. We are, Sir with the greatest Respect and es⟨teem⟩ Your most Obedient Servants

By Order.
Pierre Van Cortlandt, Chairman

